Citation Nr: 1615829	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-09 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected traumatic brain injury (TBI) residuals with headaches prior to January 14, 2015; and to a rating in excess of 30 percent thereafter to include consideration of separate rating(s) for headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from September 2002 to March 2007, with service in Iraq from June 2004 to June 2005.  He has earned the Combat Infantryman Badge, Purple Heart, and Iraq Campaign Medal for his service.

This matter comes before the Board of Veterans' Appeals (Board) originally on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) a Regional Office (RO) in Detroit, Michigan, which established service connection for TBI with headaches with a 10 percent rating effective March 27, 2007 (day following separation from active service).  The RO in St. Petersburg, Florida, currently has jurisdiction over the Veteran's VA claims folder.

By a more recent May 2015 rating decision, the Veteran was assigned a 30 percent evaluation for migraine headaches as the predominant residual of TBI effective January 14, 2015 (date of VA examination).  His remaining complaints/symptoms were found to be included as part of his separately evaluated posttraumatic stress disorder (PTSD).  As higher rating(s) are still possible, this claim remains in appellate status pursuant to the holding of AB v. Brown, 6 Vet. App. 35 (1993), and the Board has construed the appellate issue on the title page to reflect this development.

In May 2014, the Board remanded the case for further development to include a new VA examination to evaluate the Veteran's service-connected TBI residuals.  Such an examination was accomplished in January 2015, and all other development directed by this remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).




FINDINGS OF FACT

1.  Prior to October 23, 2008, the Veteran's TBI was manifested by subjective symptoms.

2.  The first competent medical evidence which diagnosed migraine headaches, and found it to be a separate neurologic disability, appears to be that of the January 2015 VA examination.  There is no evidence of residuals such as multi-infarct dementia or a separately diagnosed purely neurological disability other than migraine headaches at any time during the pendency of this case.

3.  Throughout the appeal period the Veteran's TBI residuals, other than symptoms due to his headaches, demonstrate impairment that does not exceed a Level 1 facet score.

4.  Prior to January 14, 2015, the Veteran's headaches were not shown to meet or nearly approximate characteristic prostrating attacks occurring on an average of once a month over the last several months.  

5.  For the period from January 14, 2015, the Veteran's headaches have not been shown to meet or nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to January 14, 2015, for the Veteran's service-connected TBI residuals with headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Codes 8045 and 8100 (2015); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (as in effect prior to October 23, 2008).

2.  The criteria for a rating in excess of 30 percent from January 14, 2015, for the Veteran's service-connected headaches as a TBI residual are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Codes 8045 and 8100 (2015) ); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (as in effect prior to October 23, 2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Board also notes, however, that this appeal originates from a disagreement with the initial rating assigned for the Veteran's TBI residuals following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Despite the foregoing, the Board does note the Veteran was provided with correspondence that explained the information and evidence used by VA to determine disability rating(s) and effective date(s).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of this appeal, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which documents symptoms of his TBI residuals, including headaches, that are not reflected by the evidence already of record.  Moreover, he was accorded VA medical examinations which evaluated his TBI residuals in September 2009 and January 2015.  VA examiners are presumed qualified to render competent medical opinion(s), and the Veteran has not challenged the competency of the examiners in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran reported his TBI residuals have increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has already been assigned "staged" ratings for his TBI residuals.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for evaluating a TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008), and the effective date for these revisions is October 23, 2008.  See also 38 C.F.R. § 4.124a, Note (5) (A veteran may request review under the new regulations and a rating under the revised criteria will not have an effective date prior to October 23, 2008.).

Prior to October 23, 2008, the Veteran's TBI residuals were evaluated pursuant to Diagnostic Codes 8045 pertaining to brain diseases due to trauma and dementia due to head trauma, respectively.  Under the prior version of Diagnostic Code 8045, a 10 percent rating is warranted for purely subjective complaints following trauma, such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. resulting from brain trauma are rated under the diagnostic codes specifically dealing with such disabilities.  38 C.F.R. § 4.124a (2007).

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day. VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI. For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045, that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" addresses 10 facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  Not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114, if applicable.  38 C.F.R. § 4.124a , Diagnostic Code 8045 (2015).

The Board also notes the Veteran has complained of headaches as a residual of his TBI throughout the pendency of this case, and the current 30 percent evaluation from January 14, 2015, was assigned based upon the criteria for evaluating migraine headaches.

Both prior to and since October 23, 2008, migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124, Diagnostic Code 8100.  Under this Code, a noncompensable (zero percent) disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks, averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (In which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Initially, the Board finds that, prior to October 23, 2008, the Veteran's TBI was manifested by subjective symptoms.  Further, the record does not reflect his headaches were explicitly diagnosed as migraine headaches by a competent medical professional, and that it was a separate neurologic disability, until the January 2015 VA examination.  Moreover, the Board finds there is no evidence of residuals such as multi-infarct dementia or a separately diagnosed purely neurological disability other than migraine headaches at any time during the pendency of this case to include the September 2009 and January 2015 VA examinations.  Stated another way, the record reflects he is already in receipt of the maximum rating available under the prior version of Diagnostic Code 8045 both prior to and since the October 23, 2008, revision.

In regard to the current/revised version of Diagnostic Code 8045, the Board takes note the Veteran is also service connected for PTSD, and that the rating criteria thereof has symptomatology similar to that considered for TBI under the current rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Further, the January 2015 VA examiner stated it was not possible to differentiate which symptoms and manifestations were produced by the service-connected TBI and which symptoms and manifestations are produced by the service-connected PTSD without resorting to mere speculation as symptoms from both conditions have the tendency to overlap.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, pursuant to Note (1) the Veteran is to be assigned a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.

In this case, it appears that the overlapping TBI and PTSD symptomatology receives a better assessment for the impaired functioning under the PTSD criteria, as that disability is evaluated as 70 percent disabling prior to March 9, 2009; and 100 percent disabling thereafter.  Moreover, the record does not reflect any time during which the Veteran's TBI residuals warranted a rating in excess of 10 percent under the current version of Diagnostic Code 8045.  For example, both the September 2009 and January 2015 VA examinations indicated the Veteran had mild memory loss.  The September 2009 examination also indicated he had occasionally inappropriate social interaction, while the more recent January 2015 examination found his social interaction was routinely appropriate.  Regardless, such findings are consistent with a Level 1 facet score; and there is no indication of any other impairment due to TBI residuals that would even meet or approximate a Level 1 facet score.  As noted above, Level 1 facet scores warrant no more than a 10 percent rating.

The Board notes that November 2008 treatment records does indicate scores of 0 to 4 were assigned for the Veteran's complaints.  However, these appear to be based upon the level of severity reported by the Veteran, with 0 for none, 1 for mild, 2 for moderate, 3 for severe, and 4 for very severe.  These scores are not demonstrated to represent the facet Level scores under the revised Diagnostic Code 8045, particularly as these records indicate further examination/testing was necessary to evaluate the Veteran's complaints.  

The Board reiterates the January 2015 VA examiner diagnosed the Veteran with migraine headaches as a neurologic residual of the TBI.  As such, pursuant to the Note (1), the Veteran is not entitled to a rating for the headaches that is separate and distinct from his other TBI residuals, especially as all other impairment overlaps with symptomatology of the service-connected PTSD.  

The Board also finds that the rating criteria under Diagnostic Code 8100 does not meet or nearly approximate the criteria for a rating in excess of 10 percent prior to January 14, 2015.  Granted, treatment records dated in November 2008 and the September 2009 VA examination noted the Veteran experienced headaches 2 to 3 times per week.  The November 2008 records note he reported the headaches were of rapid onset, intense, with no precipitating factors; and were also described as very severe.  He described his headache pain in September 2009 as 7/10.  However, he also reported in both November 2008 and September 2009 that such headaches lasted only a couple of minutes; and intimated he was able to resume activities once it had passed.  Similarly, he indicated on a May 2007 VA general medical examination that he experienced headaches that could be debilitating at times, but only lasted several minutes and were of short duration.  Although he reported other headaches in November 2008 occurring 2 to 3 times per week that would last all day, he described them as of slow onset and intimate he was able to continue with activities.  Further, he reported dizziness in both November 2008 and the September 2009 VA examination, but reported at the latter that it only last a few seconds and that he had never fallen due to the dizziness.  

In view of the foregoing, the Board finds that the Veteran's description of his headaches during this period does not indicate they resulted in utter physical/extreme exhaustion, nor the type of feelings of helplessness or powerlessness, associated with a prostrating attack as it appears he was able to and knew he could shortly resume activities.  Nothing in the other evidence of record for the period prior to January 14, 2015, otherwise demonstrates his headaches met or nearly approximated characteristic prostrating attacks occurring on an average of once a month over the last several months.  

For these reasons, the Board finds that the preponderance of the evidence is against the assignment of a schedular rating in excess of 10 percent for the Veteran's service-connected TBI residuals prior to January 14, 2015, to include on the basis of his headaches.

Regarding the period from January 14, 2015, the Veteran's headaches have not been shown to meet or nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  For example, the January 2015 VA examiner noted the Veteran's headaches were manifested by prostrating attacks that occurred once a month over the last several months.  Nothing in the record otherwise indicates such attacks occurred at greater frequency during this period.  It is also noted this appears to be the first documented finding of this level of frequency, which is consistent with the fact the 30 percent rating was assigned from the date of this examination.  Moreover, the January 2015 VA examiner explicitly found the Veteran's migraine headaches did not result in severe economic inadaptability.  No such impairment is demonstrated by the other evidence of record for this period either.

In view of the foregoing, the Board finds that, for the period from January 14, 2015, the Veteran's headaches have not been shown to meet or nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Therefore, the preponderance of the evidence is against a rating in excess of 30 percent under Diagnostic Code 8100 for this period.

The Board acknowledges that Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  However, no such impairment appears to be demonstrated by the Veteran's service-connected TBI residuals that would warrant such special monthly compensation; and he has otherwise been assigned special monthly compensation pursuant to 38 U.S.C.A. 
§ 1114(s) and 38 CFR § 3 350(1) due to his PTSD being rated as 100 percent disabling and other disabilities independently ratable as 60 percent or more.

The Board also wishes to note that in adjudicating this case, it took into consideration the applicability of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  However, the record did not demonstrate any distinctive period(s) where the Veteran's TBI residuals, including headaches, met or nearly approximated the criteria for ratings in excess of those currently in effect.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the Veteran's service-connected TBI residuals.  As noted above, the record reflects this disability is primarily manifested by evidence of memory loss, headaches, as well as the September 2009 VA examination finding of occasionally inappropriate social interaction.  Such manifestations contemplated in the rating criteria.  The record does not otherwise indicate symptoms that are not contemplated by the schedular criteria, nor is there other indicia of an exceptional or unusual disability picture.  Therefore, referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

In this case, however, the Board notes the Veteran has been in receipt of a 100 percent combined schedular rating since March 9, 2009.  Although service connection was established for the TBI residuals effective March 27, 2007, and the combined rating was 90 percent from this date until March 9, 2009; it does not appear the Veteran contends, nor does the record otherwise reflect, he was unable to obtain and/or maintain substantially gainful employment due solely to his TBI residuals during this period.  Consequently, the Board concludes no further discussion of entitlement to a TDIU is warranted based upon the facts of this case.

The Board wishes to emphasize that in making this decision it does not desire to convey any lack of respect or sympathy for the Veteran and the impairment he incurred.  The Board has great respect for the service the Veteran has rendered for his country.  However, the Board is constrained to follow the rule of law, and, as discussed above, it does not provide a basis for the benefit sought on appeal in this case.





ORDER

A rating in excess of 10 percent prior to January 14, 2015, for the Veteran's service-connected TBI residuals with headaches is denied.

A rating in excess of 30 percent from January 14, 2015, for the Veteran's service-connected TBI residuals with headaches is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


